office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 mfschmit files-135502-10 uilc date date to division counsel acting cc wi attn joanne b minsky from associate chief_counsel income_tax accounting cc ita attn william a jackson s w a jackson subject tax treatment of payments made pursuant to programs m and n ------------------------------------------------------------------------------------------------------------------ ------------------------------- this chief_counsel_advice responds to your date request for assistance regarding the above matter this advice may not be used or cited as precedent legend state a ------------------ program m ------------------------------------------------------------------------------ ----------- program n --------------------------------------------------------------------------------- ----------------------------------------- issue whether certain payments received by health care professionals taxpayers pursuant to state a’s programs m and n are excludable from the taxpayers’ gross incomes files-135502-10 under sec_108 of the internal_revenue_code the code as amended by section of the patient protection and affordable_care_act of conclusion payments received by taxpayers under state a’s programs m and n as currently structured are includable in their gross incomes under sec_61 of the code as compensation_for services and are not excludable from gross_income under sec_108 as amended facts state a has in effect a number of programs designed to attract health care professionals including physicians physician assistants dentists nurse practitioners etc to perform services in health care shortage rural low-income and other underserved areas of the state among these programs is program m a health professionals tuition reimbursement program which provides participants with a payment in return for a service commitment of a certain number of years of practice in an eligible community practice area the amount of the payment described as a tuition reimbursement is equal to a certain multiple of the state medical school’s recent resident tuition cost additionally state a maintains a health professionals recruitment incentive program program n under this program participants are paid a certain incentive in return for their agreement to perform a period_of_service in a designated eligible service area of state a participants need not have outstanding student or other types of loans or indebtedness to participate in programs m or n and information available indicates that recipients may spend the incentives received under these programs as they wish state a also maintains a state loan repayment program providing for the repayment of qualifying educational loans for health care professionals in return for service commitments in eligible underserved or shortage areas of state a this program described in sec_108 is not at issue in this advice law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including income from compensation_for services and income from the discharge_of_indebtedness files-135502-10 under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 sec_108 prior to its recent amendment by the patient protection and affordable_care_act of the act provided for the exclusion from income and employment_taxes of payments received under the national health service corps loan repayment program and certain state loan repayment programs qualifying under sec_338i of the public health service act section of the act amended sec_108 to expand the exclusion to include amounts received by individuals under any other state loan repayment or loan forgiveness program that is intended to provide for the increased availability of health care services in underserved or health professional shortage areas as determined by such state this provision is effective for amounts received by individuals in taxable years beginning on or after date sec_108 of the code addresses generally the tax treatment of student loans in circumstances encompassing loan discharges forgivenesses refinancings and discharges and certain repayments sec_108 as presently structured the programs considered here programs m and n are not loan repayment or forgiveness programs individuals participating in these programs need have neither student nor any loans to receive payments thereunder and participants having loans need not use the proceeds to discharge or repay such loans rather benefits paid to enrollees in these two programs represent employment incentives or compensation_for agreeing to perform services for or as directed by the payor as such amounts received under these programs are not amounts received under a state loan repayment or loan forgiveness program but rather represent income includable under sec_61 of the code accordingly we conclude that the payments made to taxpayers participating in state a’s programs m and n as presently structured are not within the exclusion described in sec_108 as amended were the programs modified to provide for the repayment of existing educational loans future payments under the programs might be eligible for exclusion we would be pleased to work with the programs to achieve such a result this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views files-135502-10 thank you for soliciting our views in this matter if you have any questions concerning this advice please contact michael schmit or william jackson at attachment copy of this memorandum associate chief_counsel income_tax and accounting s william a jackson by__________________________ william a jackson chief branch income_tax and accounting
